UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2009 Commission file number 001-14540 Deutsche Telekom AG (Translation of Registrant’s Name into English) Friedrich-Ebert-Allee 53113 Bonn, Germany (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F. Form 20-Fx Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of Yes oNo x This report is deemed submitted and not filed pursuant to the rules and regulations of the Securities and Exchange Commission. Deutsche Telekom 1. - 3. Quartal Deutsche Telekom at a glance. Q3 2009 millions of€ Q3 2008 millions of € Change % Q1 - Q3 2009 millions of € Q1 - Q3 2008 millions of € Change % FY 2008 millions of€ Net revenue 16,262 15,454 5.2 48,402 45,557 6.2 61,666 Domestic 7,201 7,158 0.6 20,961 21,596 (2.9 ) 28,885 International 9,061 8,296 9.2 27,441 23,961 14.5 32,781 EBIT (profit from operations) 2,498 2,313 8.0 4,754 6,479 (26.6 ) 7,040 Special factors affecting EBITa (145 ) (360 ) 59.7 (2,064 ) (385 ) n.a. (1,780 ) Adjusted EBITa 2,643 2,673 (1.1 ) 6,818 6,864 (0.7 ) 8,820 Adjusted EBIT margina (%) 16.3 17.3 14.1 15.1 14,3 Profit (loss) from financial activities (802 ) (679 ) (18.1 ) (2,559 ) (2,332 ) (9.7 ) (3,588 ) Profit before income taxes 1,696 1,634 3.8 2,195 4,147 (47.1 ) 3,452 Depreciation, amortization and impairment losses (2,896 ) (2,581 ) (12.2 ) (10,609 ) (7,936 ) (33.7 ) (10,975 ) EBITDAb 5,394 4,894 10.2 15,363 14,415 6.6 18,015 Special factors affecting EBITDAa,b (134 ) (360 ) 62.8 (235 ) (375 ) 37.3 (1,444 ) Adjusted EBITDAa,b 5,528 5,254 5.2 15,598 14,790 5.5 19,459 Adjusted EBITDA margina,b (%) 34.0 34.0 32.2 32.5 31,6 Net profit 959 895 7.2 356 2,213 (83.9 ) 1,483 Special factorsa (115 ) (287 ) 59.9 (2,129 ) (352 ) n.a. (1,943 ) Adjusted net profita 1,074 1,182 (9.1 ) 2,485 2,565 (3.1 ) 3,426 Earnings per share/ADSc, basic/diluted (€) 0.22 0.21 4.8 0.08 0.51 (84.3 ) 0,34 Cash capexd (2,131 ) (2,137 ) 0.3 (6,953 ) (5,766 ) (20.6 ) (8,707 ) Net cash from operating activities 5,343 4,285 24.7 11,821 11,298 4.6 15,368 Free cash flow (before dividend payments)e 3,286 2,196 49.6 5,106 5,788 (11.8 ) 7,033 Equity ratiof (%) - - 32.2 34.3 32,3 Net debte - - 42,389 39,449 7.5 38,158 Number of employees at balance sheet date. Sept. 30, 2009 June 30, 2009 Change Sept. 30, 2009/ June 30, 2009 % Dec. 31, 2008 Change Sept. 30, 2009/ Dec. 31, 2008 % Sept. 30, 2008 Change Sept. 30, 2009/ Sept. 30, 2008 % Deutsche Telekom Group 259,973 261,373 (0.5 ) 227,747 14.1 230,079 13.0 Non-civil servants 229,377 229,990 (0.3 ) 195,634 17.2 196,940 16.5 Civil servants (domestic) 30,596 31,383 (2.5 ) 32,113 (4.7 ) 33,139 (7.7 ) Number of fixed-network and mobile customers. Sept. 30, 2009 June 30, 2009 Change Sept. 30, 2009/ June 30, 2009 % Dec. 31, 2008 Change Sept. 30, 2009/ Dec. 31, 2008 % Sept. 30, 2008 Change Sept. 30, 2009/ Sept. 30, 2008 % Fixed-network linesg,h (millions) 38.9 39.6 (1.8 ) 41.1 (5.4 ) 42.0 (7.4 ) Retail broadband linesi,h (millions) 14.7 14.5 1.4 13.6 8.1 12.9 14.0 Mobile customersh,j (millions) 150.9 149.8 0.7 147.6 2.2 144.7 4.3 a For a detailed explanation of the special factors affecting EBIT, adjusted EBIT, the EBIT margin, and the special factors affecting EBITDA, adjusted EBITDA, the adjusted EBITDA margin and the special factors affecting profit/loss after income taxes and the adjusted net profit, please refer to “Reconciliation of pro forma figures,” page 65 et seq. b Deutsche Telekom defines EBITDA as profit/loss from operations before depreciation, amortization and impairment losses. c One ADS (American Depositary Share) corresponds to one ordinary share of Deutsche Telekom AG. d Investments in property, plant and equipment, and intangible assets (excluding goodwill) as shown in the cash flow statement. e For detailed information and calculations, please refer to “Reconciliation of pro forma figures,” page 68 et seq. f Based on shareholders’ equity excluding amounts earmarked for dividend payments, which are treated as current liabilities. g Lines in operation. Telephone lines (excluding internal use and public telecommunications), including wholesale services and business customers. h The fixed-network and mobile communications operations of the OTE group, which have been fully included since the beginning of February 2009, are shown in the Southern and Eastern Europe operating segment effective July 1, 2009. Prior-year figures have been adjusted on a pro forma basis. i Broadband lines in operation. j Number of customers of the fully consolidated mobile communications companies of the Germany, Europe (including Virgin Mobile), United States, and Southern and Eastern Europe segments. Effective July 1, 2009, the mobile communications business of COSMOTE (entity of the OTE group) in Greece, Romania, Bulgaria and Albania is included in the Southern and Eastern Europe operating segment. Prior-year figures have been adjusted on a pro forma basis. Deutsche Telekom 1. - 3. Quartal Developments in the Group. Net revenue of the Group increased by 6.2percent year-on-year in the first nine months of 2009 to EUR48.4billion. Domestic net revenue was EUR21.0billion, EUR0.6billion lower than in the first nine months of 2008. International net revenue increased year-on-year by EUR3.5 billion to EUR27.4 billion. The proportion of net revenue generated outside Germany increased from 52.6percent to 56.7percent. Group EBITDA in the first nine months of 2009 rose to EUR15.4 billion compared with EUR14.4 billion in the prior-year period. Group EBITDA adjusted for special factors1 increased from EUR14.8billion in the prior-year period to EUR15.6billion. Net profit amounted to EUR0.4 billion in the first nine months of 2009, compared with a net profit of EUR2.2 billion in the first three quarters of 2008. Net profit adjusted for special factors1 amounted to EUR2.5 billion, slightly lower than in the first nine months of 2008. Free cash flow2 before dividend payments was EUR5.1 billion compared with EUR5.8 billion in the first three quarters of 2008. Net debt3 increased by EUR4.2 billion compared with the end of 2008 to EUR42.4 billion. 1 For a detailed explanation of the special factors affecting EBITDA, adjusted EBITDA, special factors affecting profit/loss after income taxes and adjusted net profit, please refer to “Reconciliation of pro forma figures,” page 65 et seq. 2 For the calculation of free cash flow, please refer to “Reconciliation of pro forma figures,” page 68. 3 For detailed information and calculations, please refer to “Reconciliation of pro forma figures,” page 69. Deutsche Telekom 1. - 3. Quartal T-Share price performance. Performance of the T-Share, Jan.1 – Sept. 30, 2009. Sept. 30, 2009 Sept. 30, 2008 Dec. 31, 2008 Xetra closing prices (€) Exchange price at the balance sheet date 9.33 10.77 10.75 High (in the reporting period) 11.39 15.55 11.87 Low (in the reporting period) 7.93 10.02 9.00 Weighting of the T-Share in major stock indexes DAX 30 (%) 5.6 5.8 7.2 Dow Jones Europe STOXX Telecommunications© (%) 8.8 10.1 10.8 Market capitalization (billions of €) 40.8 47.0 46.9 Shares issued (millions) 4,361.32 4,361.32 4,361.32 The equity markets continued to recover in the third quarter of 2009. The various monetary and fiscal policy measures taken to stabilize the global financial system and the economy showed positive results. In the third quarter of 2009, many economic indicators suggested that the global recession may soon be over.
